EXHIBIT 10.09

 

AMBAC FINANCIAL GROUP, INC.

 

1997 EQUITY PLAN

 

JANUARY 2004 NOTICE OF AWARD OF RESTRICTED STOCK UNITS

 

Ambac Financial Group, Inc., a Delaware corporation and its Subsidiaries
(referred to herein as either the “Company” or “Ambac”), have adopted the Ambac
1997 Equity Plan (the “Plan”), for the purposes of providing an incentive to
selected employees of the Company and its affiliates to remain in its employ and
to increase their interest in the success of the Company. The Company pursues
these goals by providing selected employees with opportunities through the Plan
to increase their proprietary interest in the Company and to receive
compensation based upon the Company’s success.

 

This 2004 Restricted Stock Unit notice of award (the “Notice of Award”) sets
forth the terms and conditions of the restricted stock units that have been
granted under the Plan to the individual identified on Annex A (the
“Participant”). This Notice of Award sets forth the number of restricted stock
units that the Participant will receive, the date of grant and the applicable
vesting schedule.

 

1. Incorporation of Plan Terms.

 

This Notice of Award and the restricted stock units granted hereby are subject
to the Plan, the terms of which are incorporated herein by reference. If there
is any conflict or inconsistency between the Plan and this Notice of Award, the
Plan shall govern. Capitalized terms used in this Notice of Award without
definition shall have the meanings assigned to them in the Plan. A copy of the
Plan is available on Ambac’s intranet site.

 

2. Grant of Restricted Stock Units.

 

Subject to the conditions contained herein and in the Plan, the Company grants
to the Participant, as of the date of grant indicated on Annex A (the “Date of
Grant”), the number of restricted stock units (the “RSUs”) specified on Annex A.

 



--------------------------------------------------------------------------------

3. Terms and Conditions of the RSUs.

 

The RSUs shall have the following terms and conditions:

 

(a) General. Each RSU shall represent the unsecured promise of the Company to
transfer to the Participant, on the settlement date of such RSU and subject to
the terms and conditions set forth in this Notice of Award, one share of the
Company’s common stock, par value $0.01 per share (the “Common Stock”).

 

(b) Vesting.

 

  (i) Normal Vesting. The RSUs, including any additional RSUs credited to the
Participant’s Account, shall vest on the third anniversary of the Date of Grant.

 

  (ii) Accelerated Vesting. Notwithstanding Section 3(b)(i), all of the
Participant’s RSUs shall immediately vest upon the first to occur of (A) the
Participant’s ceasing to be a member of the Board as a result of retirement or
resignation from the Board, or (B) the Participant’s ceasing to be a member of
the Board as a result of death or Permanent Disability (as defined below).

 

  (iii) Forfeiture. Unless the Compensation Committee of the Board of Directors
of the Company (the “Committee”), in its sole discretion, determines otherwise,
any RSUs that have not vested in accordance with this Section 3(b) shall be
forfeited by the Participant if the Participant is of removed as Chairman of the
Board or as a member of the Board for “Cause”. “Cause” shall be defined as (i)
the willful commission by the Participant of acts that are dishonest and
demonstrably and materially injurious to the Company or any of its Affiliates,
monetarily or otherwise or (ii) the conviction of the Participant, or his
pleading guilty or “ nolo contendre” for a felony resulting in material harm to
the financial condition or business reputation of the Company or any of its
Affiliates.

 

(c) Dividends and Distribution on Common Stock. In the event that, following the
Date of Grant and prior to the settlement of any RSU, the Company pays any cash
or other dividend or makes any other distribution in respect of the Common
Stock, each RSU shall be credited with an additional number of RSUs (including
fractions thereof) determined by dividing (i) the amount or cash, or the value
(as determined by the Committee) of any other property, paid or distributed in
respect of one outstanding share of Common Stock by (ii) the average of the high
and low selling price of the Common Stock on the New York Stock Exchange for the
date of such payment or distribution. Any RSUs so credited shall be subject to
the same vesting provisions as the RSU in respect of which they are credited.
Except as otherwise expressly provided in this Notice of Award, the Participant
shall have no right as a shareholder with respect to any RSUs until a
certificate or certificates evidencing such shares shall have been issued to the
Participant according to the terms of Section 3(d) below.

 



--------------------------------------------------------------------------------

(d) Delivery of Share Certificates.

 

  (i) Ordinary Settlement. Subject to Section 3(d)(ii), settlement of any RSUs
shall occur promptly following the date on which such RSUs vest. RSUs will be
settled, at the election of the Participant, either by:

 

  (A) Delivery of a stock certificate or certificates representing the number of
shares of Common Stock equal to the number of RSUs being settled (any fractional
RSU being rounded up to the next whole RSU). Certificates shall be issued in the
name of the Participant (or of the person or persons to whom such RSUs were
transferred by will or the laws of descent and distribution or pursuant to a
Qualified Domestic Relations Order).

 

  (B) The transfer of the corresponding number of shares of Common Stock equal
to the number of RSUs being settled (or any fractional RSU being rounded up to
the next whole RSU) to the brokerage account designated by the Participant to
the Company in writing prior to settlement.

 

  (ii) Deferred Settlement. Unless the Committee, in its sole discretion,
determines otherwise, a Participant may irrevocably elect to defer settlement of
any RSUs until a future date, provided that

 

  (A) (i) the Participant’s election is made no later than six months preceding
the first year in which all or any portion of the RSUs are scheduled to vest

 

AND

 

  (B) no such settlement may extend beyond the earlier of (i) the termination of
the Participant’s service on the Board or (ii) the Participant’s death.

 

A deferral election shall be made on a form provided to the Participant by the
Company for this purpose.

 

  (iii) Certain Exceptions Pursuant to Company Policy. Anything herein to the
contrary notwithstanding, settlement of a RSU shall not occur on a date on which
the Company’s policies then in effect prohibit the Participant from engaging in
transactions in the Company’s securities. Instead, settlement shall occur on, or
as promptly as practicable following, the first date that the Participant is
again permitted to engage in transactions in the Company’s securities under the
Company policies.

 

  (iv)

Transfer Restrictions on Common Stock. Shares of Common Stock issued upon the
settlement of RSUs will not be subject to restrictions on transfer (except for

 



--------------------------------------------------------------------------------

 

any restrictions imposed by the federal securities laws or other applicable laws
or regulations and for any restrictions under the Company’s trading policies
applicable to employees

 

(e) Transfer Restrictions on RSUs. RSUs may not be transferred, except by will
or the laws of descent and distribution or pursuant to a Qualified Domestic
Relations Order.

 

4. Tax Withholding.

 

The Company shall not, unless required or permitted by the Internal Revenue Code
or applicable accounting rules or regulations, withhold shares of Common Stock
that would otherwise be received by the Participant or deduct from cash payments
to be made pursuant to or in connection with the settlement of the RSUs, any
amount for the purpose of satisfying any Federal, state or local tax withholding
requirement.

 

The Company, to the extent required or permitted by the Internal Revenue Code
and/or applicable accounting rules, shall have the right, prior to the delivery
of any certificates evidencing shares of Common Stock to be issued upon full or
partial settlement of the RSUs, to require the Participant to remit to the
Company any amount sufficient to satisfy any Federal, state or local tax
withholding requirements. The Company may permit the Participant to satisfy, in
whole or in part, such obligation to remit taxes, by directing the Company to
withhold shares of Common Stock that would otherwise be received by the
Participant, pursuant to such rules as the Board may establish from time to
time. The Company shall also have the right to deduct from all cash payments
made pursuant to or in connection with the RSUs any Federal, state or local
taxes required to be withheld with respect to such payments.

 

5. No Restriction on Right to Effect Corporate Changes.

 

Neither the Plan, this Notice of Award, the grant of the RSUs nor any action
taken hereunder shall affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

In addition, neither the Plan, this Notice of Award, the grant of the RSUs nor
any action taken hereunder shall be deemed to create any obligation on the part
of the Board to nominate the Participant for re-election by the Company’s
stockholders, nor confer upon the Participant the right to remain a member of
the Board for any period of time or at any particular rate of compensation.

 



--------------------------------------------------------------------------------

6. Adjustment of and Changes in Shares.

 

In the event of any merger, consolidation, recapitalization, reclassification,
stock dividend, special cash dividend, or other change in corporate structure
affecting the Common Stock, the Committee shall make such adjustments, if any,
as it deems appropriate in the number and class of shares subject to the RSUs.
Any adjustments shall be determined by the Committee in its sole discretion.

 

7. Preemption of Applicable Laws and Regulations.

 

Anything herein to the contrary notwithstanding, if, at any time specified
herein for the issuance of shares of Common Stock to the Participant, any law,
regulation or requirement of any governmental authority having jurisdiction
requires either the Company or the Participant to take any action in connection
with the shares then to be issued, the issuance of such shares shall be deferred
until such action shall have been taken.

 

8. Committee Decisions Final.

 

Any dispute or disagreement which shall rise under, or as a result of, or
pursuant to, or in connection with, this Notice of Award shall be determined by
the Committee, and any such determination or any other determination by the
Committee under or pursuant to this Notice of Award and any interpretation by
the Committee of the terms hereof shall be final and binding on all persons
affected thereby.

 

9. Amendments.

 

The Committee shall have the power to alter or amend the terms of the RSUs as
set forth herein, from time to time, in any manner consistent with the Plan. Any
alteration or amendment of the terms of the RSUs by the Committee shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person.
The Committee shall give written notice to the Participant of any such
alteration or amendment as promptly as practicable after it is adopted. The
foregoing shall not restrict the ability of the Participant and the Company by
mutual consent to alter or amend the terms of the RSUs in any manner which is
consistent with the Plan and approved by the Committee.

 

10. Notice Requirements.

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing. Notice may be delivered to the Company personally or
by mail, postage prepaid, addressed as follows: Ambac Financial Group, Inc., One
State Street Plaza, New York, New York 10004, attention: Managing Director,
Human Resources, or at such other address as

 



--------------------------------------------------------------------------------

the Company, by notice to the Participant, may designate in writing from time to
time. Notice to the Participant shall be directed either to the Participant’s
address as shown on the records of the Company or at such other address as the
Participant, by notice to the Company, may designate in writing from time to
time or to the Participant by a combination of interoffice mail and email.

 

11. Governing Law.

 

The terms and conditions stated herein are to be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

12. Entire Agreement; Headings.

 

This Notice of Award (which includes Annex A) and the other related documents
expressly referred to herein set forth the entire agreement and understanding
between the parties hereto and supersede all prior agreements and understandings
relating to the subject matter hereof. The headings of Sections and subsections
herein are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of this Notice of Award.

 



--------------------------------------------------------------------------------

 

Annex A

 

2004 RESTRICTED STOCK UNITS AWARD

 

Participant:    Phillip B. Lassiter   Social Security No: ____________ Number of
RSUs     Granted:          50,000  

Date of Grant:   January 26, 2004

Vesting Date:   January 26, 2007    

 

AMBAC FINANCIAL GROUP, INC. By:        

Gregg L. Bienstock

   

Managing Director,

   

Human Resources

and Employment Counsel

 